Citation Nr: 1619004	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for traumatic brain injury (TBI), to include memory loss and headaches.  

4.  Entitlement to service connection for tender scar on forehead.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The May 2009 rating decision denied service connection for bilateral hearing loss and tinnitus.  The August 2013 rating decision denied service connection for TBI, to include memory loss and headaches, and a tender scar on the forehead.  In May 2014, the Board remanded the issues of service connection for bilateral hearing loss and tinnitus for VA examinations.  

In November 2014, the Veteran filed claims for an increased rating for PTSD with alcohol use disorder and individual unemployability (TDIU).  In a March 2015 rating decision, the evaluation for PTSD was increased to 100 percent disabling effective the date of the claim and the TDIU claim was denied.  The Veteran has not expressed dissatisfaction with that rating decision.  Those issues are not on appeal.  

In August 2010, the Veteran had a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to service connection for a tender scar on forehead is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability as defined for VA purposes.

2.  Giving the Veteran the benefit of the doubt, his tinnitus is etiologically related to service.

3.  There is no medical diagnosis of TBI to support the veteran's current statements that he should be granted service connection for TBI.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for the residuals of a TBI have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2009 and December 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the February 2015 Supplemental statement of the case (SSOC) or the December 2015 Statement of the Case (SOC).  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained treatment records and an examination with medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2015).  Sensorineural hearing loss is considered a chronic disease.  38 C.F.R. § 3.303(b) (2015); 38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Service connection can also be granted for tinnitus, as an organic disease of the nervous system, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).

Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2015).  

Moreover, service connection will also be presumed for chronic disabilities, such as sensorineural hearing loss and tinnitus, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  

Bilateral hearing loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss, which he asserts is due to exposure to acoustic trauma during active duty service.  The Veteran's DD214 reflects that his Military Occupational Specialty (MOS) was as a wheeled vehicle mechanic.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran's service treatment records (STR's) are silent for complaints or any diagnosis of hearing loss in service.  The STR's also reflect normal hearing bilaterally on both the entrance and exit audiological evaluations.

At the June 2014 VA audiological examination, audiological testing revealed puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 25, 35, and 25 decibels.  Speech discrimination was 96 percent.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 25, 40, and 35 decibels.  Speech discrimination was 96 percent.  Based on this testing the Veteran was found to have bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in service.  The rationale provided was that the Veteran had normal hearing on his entrance and exit audiological examinations.  No further rationale was provided.  

However, the examiner did not address the March 1994 VA treatment record that noted the Veteran's hearing was normal to the spoken voice, as directed in the May 2014 Board remand.  An addendum opinion was obtained.

In a January 2015 addendum opinion, the examiner opined that it was less likely as not that the Veteran's current hearing loss was incurred in or caused by his active military service.  The rationale provided was that the Veteran's entrance and exit audiological examinations were normal.  The examiner stated that a slight standard threshold shift was only noted at 1000 Hertz in the right ear, however the discharge test results were considered to be well within normal limits for both ears.  Additionally, the examiner noted that the Veteran also denied any hearing loss or ear trouble on his report of medical history at discharge.  As for the March 1994 VA treatment record noting that the Veteran's hearing is normal to the speaking voice, the examiner stated the treatment record confirms the Veteran had essentially normal hearing 22 years post discharge.  

The Board notes that an additional VA opinion was provided in February 2015, however as that opinion addressed aggravation, and there is no evidence that the Veteran's hearing loss preexisted service, that opinion is not relevant for adjudication of the Veteran's claim.

The evidence of record shows a current bilateral hearing disability.  However, in order to establish service connection, the evidence still needs to show a nexus linking that disability to an in-service event, disease, or injury.  The Board finds that the evidence of record is against a finding that hearing loss had onset during service, or within one year following separation from service, or has been present since service.  The examiner provided a rationale that the Veteran's hearing loss disability was less likely a result of military noise exposure due to the delayed onset of his hearing loss and the Veteran's normal hearing in 1994, 22 years after discharge.  As the Veteran has not provided, and the record does not contain, any competent medical evidence to establish a causal connection between his military service and his current hearing loss disability, the Board finds the VA examiner's opinion to be the most persuasive evidence of record. 

The Board has considered the Veteran's lay statements.  As noted earlier, inservice acoustic trauma has been conceded.  It is recognized that he believes his current hearing loss is related to the inservice acoustic trauma.  Such an etiological opinion, however, requires medical knowledge and expertise, which the Veteran is not shown to possess.  His statements in this regard are therefore not shown to be competent evidence.

In summary, the Board finds that the preponderance of evidence is against a finding that the Veteran's hearing loss had its onset during service, and against a finding that his sensorineural hearing loss manifested within one year of separation from active service.  The preponderance of the evidence is also against a finding that any current hearing loss disability is otherwise related to service or any noise exposure during service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

The Veteran is claiming entitlement to service connection for bilateral hearing loss, which he asserts is due to exposure to acoustic trauma during active duty service.  The Veteran's DD214 reflects that his Military Occupational Specialty (MOS) was as a wheeled vehicle mechanic.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).

At the June 2014 VA audiological examination the Veteran reported bilateral, periodic, and longstanding tinnitus.  The examiner opined that it was less likely than not the Veteran's current tinnitus was caused by or a result of military noise exposure.  The rationale provided was that while there are many causes of tinnitus, hearing loss is the most common factor associated with tinnitus.  The examiner further stated that in the absence of hearing loss, or changes in hearing, the etiology of tinnitus cannot be determined to a reasonable degree of certainty based on the evidence.  

Lastly, the examiner who conducted the June 2014 VA examination stated there was no compelling scientific evidence to support the onset of tinnitus in the absence of hearing loss.  In essence, the examiner explained that, since there was no medical diagnosis of hearing loss until more than 22 years elapsed after the Veteran's service discharge, there was no specific evidence that the Veteran's current tinnitus was linked to his service.  The examiner noted, however, that "there are many causes of tinnitus."  The examiner noted that, "if there are other conditions with known association to tinnitus (e.g. PTSD, depression) these would need to be considered, especially if they have nexus to military service."  

In a January 2015 VA addendum opinion for secondary service connection, the examiner opined that was less than likely that the Veteran's tinnitus was proximately due to or the result of the Veteran's exposure to noise during military service.  The rationale provided was exactly the same as the June 2014 VA examination.  

A few months after the January 2015 opinion that the Veteran's tinnitus was not due to his noise exposure in service, the Veteran was granted service connection for PTSD.  As noted above, the examiner who conducted the 2014 VA audiologic noted that, although hearing loss is the most common cause of tinnitus, other conditions, such as PTSD, were also associated with tinnitus.  No additional medical opinion was obtained to address the likelihood that the Veteran's complaints of longstanding tinnitus might be related to PTSD incurred in service.  

The Veteran has been granted service connection for a disability, PTSD, known to be associated with hearing loss.  Moreover, the Veteran's diagnosis of PTSD was based on symptoms of panic disorder, and an alcohol abuse disorder was linked to the Veteran's PTSD.  The Board also notes that the Veteran has complained of longstanding tinnitus, which was present before objective findings of hearing loss were confirmed.  The Board finds no reason to doubt the credibility of the Veteran's statements that the onset of tinnitus was proximate to the Veteran's service, as the Veteran has stated.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is associated with the Veteran's service-connected PTSD with alcohol abuse.  

TBI to include memory loss and headaches

The Veteran contends that service connection is warranted for a traumatic brain injury with memory loss and headaches based on an in-service motor vehicle accident that occurred while the Veteran was stationed in Fort Knox, Kentucky.  Specifically, the Veteran asserts that he was testing and driving a Gamma Goat (military vehicle) that malfunctioned causing him to lose control of the steering.  According to his July 2012 statement, the vehicle rolled down the side of a mountain, rolling over several times, while the Veteran, while wearing his seatbelt, was being tossed around the inside of the vehicle hitting coming into contact with the steering wheel, windows, and roof.

As the Veteran is service-connected for PTSD due to the psychological trauma from the above-mentioned military vehicle accident, the Board concedes that the in-service motor vehicle accident occurred.  

The Board will first look to see if the record contains a competent and credible diagnosis of residuals of a traumatic brain injury, to include memory loss and headaches at any time during the pendency of his appeal.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 321 (2007).

In this regard, the Veteran's service treatment records (STRs) are silent regarding a motor vehicle accident and any resulting treatment for injuries resulting from the accident, to include treatment for a head injury.  On the Veteran's pre-discharge report of medical history, he did check 'yes' in response to the query if he had ever had or currently had a head injury.  On the enlistment report of medical history the Veteran replied 'no' to that same question.  There are no other treatment records regarding treatment for a motor vehicle accident or resulting head injury.

VA post-service treatment records are also negative for TBI or residuals of a head injury.  A March 1974 neuropsychiatric examination showed the Veteran's cranial nerves intact, no abnormality with motor skills, reflexes that were active and symmetrical, with no pathological reflexes noted, and his sensory examination was normal.  The impression was that there was no evidence of any neurological impairment.  

Likewise, at a May 2013 VA examination, the examiner failed to find any relevant traumatic brain injury related signs or symptoms.  The examiner noted that the Veteran was uncooperative and became uneasy and frustrated when asked questions regarding the history of his TBI and residuals.  The Veteran stated that he was tired of the same questions, but did tell the examiner that he had a laceration on his head and received sutures when he was in service.  The Veteran also reported that a year prior to the examination he was in a car accident that was minor.  The Veteran denied any loss of consciousness.  He also stated that he couldn't concentrate because he didn't sleep well the night before the examination.  

The examiner reviewed the Veteran's claim file, and examined and interviewed the Veteran.  The examiner opined that it was less than likely that TBI was incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that there was no diagnosis of TBI.  The examiner further noted that the Veteran would not give any history of the TBI, or any details about the accident in which a head injury was incurred.  There are no records of a head injury in the claims file, and the Veteran had no residuals or evidence of a TBI on objective examination.  

Additionally, the examiner noted the March 1994 VA treatment note in which the Veteran reported that he injured his head and suffered a 4-inch laceration in 1988, after his military service.  

In the Veteran's July 2012 claim for service connection for head trauma, he stated that he injured his head in service, received several stitches to the top of his head resulting in a 4-5 inch scar that is tender to the touch, and to this day he has headaches, memory loss, and a dazed affect.  While the Veteran as a lay person is competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of residuals of a head injury because such an opinion requires medical expertise which he does not have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Regarding the Veteran's claim for TBI to include memory loss and headaches, the Board notes that the Veteran, in a March 1974 neuropsychiatric examination, reported that he had a head injury in 1988 with no loss of consciousness and headaches that have occurred since that time.  This statement would indicate that the Veteran's headaches are a result of a post-service injury and not the result of the in-service motor vehicle accident.  

As for the Veteran's claim of memory loss, there are no diagnostic findings of memory loss at any time during the pendency of his appeal.  Moreover, the Board finds more credible and competent the expert opinion provided by the VA examiner regarding the Veteran not having any residuals than the lay claims to the contrary by the claimant and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The board is not authorized to grant service connection for residuals of a TBI, to include headaches, where there is no objective medical diagnosis that residuals of a TBI are present.  No diagnosis of TBI or TBI residuals has been medically assigned.  Therefore, the Board finds that entitlement to service connection for TBI to include headaches and memory loss must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Also see McClain v. Nicholson, 21 Vet. App. 319 (2007); Hickson v. West, 12 Vet. App. 253 (1999).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for traumatic brain injury (TBI), to include memory loss, and headaches is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development on the issue of entitlement to service connection for tender scar on forehead is necessary prior to appellate review.

The Veteran contends that service connection is warranted for a tender scar on his forehead that he asserts was sustained as a result of an in-service motor vehicle accident.  

Based on the Veteran's service-connection for PTSD due to psychological trauma sustained from an in-service motor vehicle accident, and his pre-discharge reporting of a head injury, the Board finds that additional development is necessary to ascertain whether the Veteran has a current scar on his forehead that is a result of the in-service accident.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain whether the Veteran has a scar on his forehead that is at least as likely as not (50 percent or greater probability) the result of an in-service motor vehicle accident.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

2.  If the examiner finds the Veteran has a forehead scar that is related to service, the examiner should provide a full description of the Veteran's scar, including the size, location, intrinsic tenderness/pain, instability, and any functional impairment of the affected body part.  If a scar is present, a photograph of that scar should be included in the record.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


